Citation Nr: 1528100	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether a substantive appeal was timely filed in response to an October 2013 statement of the case (SOC) that denied entitlement to service connection for degenerative joint disease (DJD) of the lumbosacral spine.

2.  Whether new and material evidence was received to reopen a previously denied claim of entitlement to service connection for DJD of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1943 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision and a January 2014 administrative decision of the Department of Veterans Affairs (VA) regional office (RO) in Providence, Rhode Island.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether to reopen the previously denied claim of entitlement to service connection for DJD of the lumbosacral spine is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The postmark date of the Veteran's substantive appeal, stamped received by the RO on December 31, 2013, is illegible, and is therefore presumed to be five days prior on December 23, 2013 (excluding weekends and holidays), within 60 days of the October 2013 SOC that denied service connection for DJD of the lumbosacral spine.



CONCLUSION OF LAW

The Veteran timely filed a substantive appeal in response to the October 2013 SOC that denied service connection for DJD of the lumbosacral spine; therefore, that claim is before the Board.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305(a), 20.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The issue as to the timeliness of the Veteran's December 2013 substantive appeal is a jurisdictional matter governed by the interpretation of law.  In such a case, VA's duties to assist and notify the Veteran under the VCAA are not applicable.  See 38 U.S.C.A. § 5103(a) and 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Regardless, the Board has concluded herein that the substantive appeal was timely filed, and therefore the appeal involving the timeliness matter is granted as explained in detail below.

II.  Analysis

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. §§ 20.200, 20.202 (2014).  As a general rule, to perfect an appeal of any issue adjudicated by the RO, a substantive appeal must be filed within 60 days from the SOC date, or within the remainder of the one-year period from the date of mailing of notice of the RO decision or determination, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b) (2014).

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. §§  20.305(a), 20.306 (2014).

The issue for decision is whether the Veteran timely filed his December 2013 appeal of the decision confirming a previous denial of entitlement to service connection for DJD of the lumbosacral spine.

By way of background, a December 2012 rating decision confirmed a previous denial of service connection for DJD of the lumbosacral spine.  The notice letter was dated December 8, 2012.  The Veteran filed a January 2013 notice of disagreement.  An SOC was issued on October 25, 2013.  On December 31, 2013, the RO received the Veteran's substantive appeal (Form 9).  The Form 9 bears a signature date of December 19, 2013.  The envelope's postmarked date is illegible.

As noted above, the Form 9 was stamped received by the RO on December 31, 2013.  The postmark date is illegible.  Therefore, under the five-day rule, it is presumed to have been postmarked five days prior on December 23, 2013 (excluding Saturday, Sunday, and Christmas Day), which is within 60 days of the October 25, 2013 SOC.  Therefore, the Board concludes that the substantive appeal was timely filed, and the issue of entitlement to service connection for DJD of the lumbosacral spine is properly before the Board.


ORDER

The appeal as to whether the December 2013 substantive appeal was timely filed in response to an October 2013 SOC that denied entitlement to service connection for DJD of the lumbosacral spine is granted.



REMAND

Having concluded that the Veteran timely filed his December 2013 substantive appeal of the denial of entitlement to service connection for DJD of the lumbosacral spine, the Board is of the opinion that the case must be remanded to the AOJ for readjudication on the merits in order to afford the Veteran all due process prior to adjudication of his claim.  See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate whether to reopen the previously denied claim for service connection for DJD of the lumbosacral spine.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


